DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6, 8, and 16 all recite limitations where particles are sized greater than/less than a range. This is indefinite because it is unclear what value the particle size must be greater than/less than. For example, the particles could be sized at two millimeters which would be greater than one millimeter which is the lower end of the range but smaller than three millimeters which is the larger end of the range. Therefore, such particles would both meet and fail to meet the claim limitation simultaneously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daccord (WO 03/042494).
With respect to claim 1: Daccord discloses a wellbore loss zone remediation method to reduce losses of drilling fluid in a lost circulation zone of a wellbore (pg. 4, lines 6-14; Figs. 1-4), the method comprising:
identifying a lost circulation zone in a wellbore (pg. 5, lines 13-31; Figs. 1-4); 
selecting a lost circulation fabric (30; pg. 3, lines 30-32; pg. 5, line 32-pg. 6, line 7); 
selecting a lost circulation material for a slurry (pg. ls 12-16; pg. 4, lines 29-31; pg. 6, lines 9-25); 
disposing the lost circulation fabric in the wellbore (pg. 5, line 13-pg. 6, line 25; Figs. 1-4); 
circulating the slurry in the wellbore (pg. 6, lines 9-25; Fig. 2); and 
determining if the lost circulation zone is remediated (pg. 6, lines 26-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daccord as applied to claim 1 above, and further in view of Alberty (US 2013/0299241).
Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daccord further in view of Alberty.
With respect to claim 2: Daccord discloses all aspects of the claimed invention except for determining a loss flow percentage, a loss flow target percentage, and identifying if the loss flow percentage exceeds the loss flow target percentage.
Alberty teaches determining a loss flow variable (Tables 1-6; Claim 1); 
determining a loss flow target variable (Tables 1-6; Claim 1; i.e. 10 bph or 30 bph); and
 identifying portions of a subterranean formation where the loss flow variable exceeds the loss flow target variable (Tables 1-6; Claim 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the loss flow rate process of Alberty with the invention of Daccord since doing so will allow the cause of the loss to be determined and optimal remedial measures can be determined (Alberty ¶ [0061]; Claim 1). 
The combination of Daccord and Alberty does not teach the loss flow variable and the loss flow target variable are in the form of percentages. Alberty instead teaches the variable are in the form of rates (Tables 1-6; Claim 1). Examiner takes official notice that it is old and well known in the art to present wellbore data in the form of percentages. It would be obvious to one having ordinary skill in the art at the time of filing to substitute percentages as known in the art for the loss variables of Daccord and Alberty for since doing so would perform the same predictable result of monitoring fluid loss.
With respect to claim 3: Daccord from the combination of Daccord and Alberty further teaches determining if the lost circulation zone is remediated comprises determining if losses are within parameters after disposing the lost circulation fabric in the wellbore and circulating the slurry in the wellbore (pg. 6, lines 25-33). Alberty from the combination of Daccord and Alberty further teaches that the evaluating losses involves looking to see if the loss flow percentage is equal or less than the loss flow target percentage (Tables 1-6; Claim 1).

With respect to claim 4: Alberty from the combination of Daccord and Alberty further teaches categorizing the lost circulation zone based on its losses (Tables 1-6; ¶ [0063, 0065, 0067, 0069, 0071, 0073). The combination of Daccord and Alberty does not explicitly teach the ranges are a minor loss zone if the lost flow percentage is less than twenty five percent, an intermediate loss zone if the lost flow percentage is between twenty five percent and seventy five percent, and a severe loss zone if the lost flow percentage is greater than seventy five percent. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the loss rate limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 5: Daccord from the combination of Daccord and Alberty further teaches selecting the lost circulation fabric for the intermediate loss zone comprises selecting a lost circulation fabric with characteristic openings (pg. 3, lines 30-32; pg. 5, line 32-pg. 6, line 7), wherein the characteristic openings are holes with a hole spacing between the holes (pg. 3, lines 30-32; pg. 5, line 32-pg. 6, line 7). The combination of Daccord and Alberty does not explicitly teach the lost circulation fabric with characteristic openings between one millimeter and three millimeters in size. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the characteristic openings size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
With respect to claim 7: Daccord from the combination of Daccord and Alberty further teaches selecting the lost circulation fabric for the intermediate loss zone comprises selecting a lost circulation fabric with characteristic openings (pg. 3, lines 30-32; pg. 5, line 32-pg. 6, line 7), wherein the characteristic openings are holes with a hole spacing between the holes (pg. 3, lines 30-32; pg. 5, line 32-pg. 6, line 7). The combination of Daccord and Alberty does not explicitly teach the lost circulation fabric with characteristic openings greater than three millimeters and less than five millimeters in size. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the characteristic openings size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
With respect to claim 13: Alberty from the combination of Daccord and Alberty further teaches identifying a lithology of the subterranean formation in the lost circulation zone (¶ [0041]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the lithology of Alberty with the invention of Daccord and Alberty since doing so would aid in determining circulation drilling fluid loss (Alberty ¶ [0041]). 
With respect to claims 14-15 and 17: All aspects of the claimed invention are taught as discussed in the rejections of claims 1-5 and 7 above.

Claims 6, 8-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daccord and Alberty as applied to claims 5, 7, 15, and 17 above, and further in view of Heying (US 2002/0040812).
With respect to claim 6: The combination of Daccord and Alberty does not explicitly teach the size of the slurry. Heying teaches it is known in the art for a slurry used in a lost circulation process to have:
particles sized greater than one to three millimeters to accumulate on the sheet of a lost circulation fabric (Claim 1); and 

It would be obvious to one having ordinary skill in the art at the time of filing to combine the particle sized of Heying with the invention of Daccord and Alberty since the slurry can be any size needed design of the lost circulation fabric (Daccord pg. 7, lines 1-2).
With respect to claim 8: The combination of Daccord and Alberty does not explicitly teach the size of the slurry. Heying teaches it is known in the art for a slurry used in a lost circulation process to have:
particles sized greater than three to five millimeters to accumulate on the sheet of a lost circulation fabric (Claim 1); and 
particles sized smaller than three to five millimeters to accumulate on the sheet of the lost circulation fabric and the particles sized greater than one to three millimeters (Claim 1).
It would be obvious to one having ordinary skill in the art at the time of filing to combine the particle sized of Heying with the invention of Daccord and Alberty since the slurry can be any size needed design of the lost circulation fabric (Daccord pg. 7, lines 1-2).
With respect to claim 9:  All aspects of the claimed invention are taught as discussed in the rejections of claims 5-8 above. Furthermore, it is noted that the part of the slurry that contains the larger particles as taught by Heying is the first slurry and the part of the slurry that contains the smaller particles as taught by Heying is the second slurry (Heying Claim 1)
With respect to claim 10: The combination of Daccord and Alberty does not explicitly teach the size of the slurry. Heying teaches it is known in the art for a slurry used in a lost circulation process to have:
particles sized larger than three millimeters and less than or equal to five millimeters (Claim 1); and 
particles sized between one millimeter and three millimeters (Claim 1).
It would be obvious to one having ordinary skill in the art at the time of filing to combine the particle sized of Heying with the invention of Daccord and Alberty since the slurry can be any size needed design of the lost circulation fabric (Daccord pg. 7, lines 1-2).
With respect to claim 11: All aspects of the claimed invention are taught as discussed in the rejections of claims 5-8 above.
With respect to claim 12: The combination of Daccord and Alberty does not explicitly teach the size of the slurry. Heying teaches it is known in the art for a slurry used in a lost circulation process to have:
particles sized larger than three millimeters and less than or equal to five millimeters (Claim 1); and 
particles sized between one millimeter and three millimeters (Claim 1).

With respect to claim 16: All aspects of the claimed invention are taught as discussed in the rejections of claims 4 and 6 above.
With respect to claim 18: All aspects of the claimed invention are taught as discussed in the rejections of claims 4 and 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KRISTYN A HALL/Primary Examiner, Art Unit 3672